DETAILED ACTION

This action is responsive to papers filed on 4/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 1 and 9, the claims recite, in part, storing historical store-visit dates and times of visits to a store by a customer, analyzing the data of historical stored store-visit dates and times of visits by the customer to provide an analyzed tendency of the customer to visit the store at particular times, determining a next store-visit scheduled day for the customer based on the analyzed tendency of the customer, to avoid customer congestion of customers in the store based only on overlap of store-visit scheduled days with other customers, and transmitting the determined store-visit scheduled day of the customer to a customer.
The limitations, as drafted and detailed above, is directed towards transmitting targeted information regarding a schedule to a customer, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically, relates to “advertising, marketing, or sales activities or behaviors, business relations”. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a server (claim 1), a storage (claim 1), and a portable terminal (claims 1 and 9). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of storing, analyzing, determining, and transmitting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server (claim 1), a storage (claim 1), and a portable terminal (claims 1 and 9) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification pages 7-8 for the server and pages 13-15 for the portable terminal); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 2-6 and 10-14 appear to merely limit an upper limit value of customers allowed, determination of another scheduled day, transmission of visitation privilege information, extraction and generation of a bargain sale flier, and specifics of the analyzed tendency, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).  Dependent claims 7 and 8 merely add structural components of a display and the portable terminal to the system.  The display is merely general purpose, while the portable terminal has already been addressed above, and therefore these claims also do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  .
The server (claim 1), a storage (claim 1), and a portable terminal (claims 1 and 9) are each functional generic computer components that perform the generic functions of storing, analyzing, determining, and transmitting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the server (claim 1), a storage (claim 1), and a portable terminal (claims 1 and 9) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 1-14 are not patent eligible.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102a as being anticipated by Takano (JP 2015114809, an annotated copy of this reference is included and referred to herein).  Takano teaches a system and method of scheduling visits that includes all of the limitations recited in the above claims.
Regarding claims 1, 8, Takano teaches storing historical store-visit dates and times of visits to a store by a customer (Page 10, “the computer system can specify the customer ID in step 262, and the past response date and time of the specified customer ID”, Page 11, “the computer system determines from the purchase record extracted in step 264 whether the frequency with which the customer with the customer ID reaches the actual purchase of the product is low. For example, the computer system searches the following visit time management database (436) for the customer ID to determine whether the customer with the customer ID has a low frequency of actual product purchase. When there is the customer ID in the visit time management database (436), it can be determined by searching whether the customer ID is in the customer database (431) below, for example. The computer system advances the process to step 266 in response to the low frequency of the purchase. On the other hand, the computer system advances the process to step 267 according to the fact that the frequency of the purchase is not low”); analyzing the data of historical stored store-visit dates and times of visits by the customer (Page 6, “the computer system uses the customer purchase history detection process detailed in the description of FIG. 2E below to obtain the customer's past purchase history identified in step 208 and attempt to purchase the target product. The incentive grant rate α based on the purchase history of the customer in the actual store is acquired. The purchase history may include, for example, a purchase
 frequency, a past purchase store, a past purchase time, a purchase price, a product category, a purchase number, a tendency to buy an option, or a combination thereof”, “the computer system determines, for example, a store planned for sale of the target product (for example, the incentive grant rate α based on the purchase history in the actual store of the customer who intends to purchase the target product, as determined in step 209). Including the reason for the leverage of the store), or by combining the incentive grant rate α based on the planned purchase time zone, the planned purchase date or the weather of the purchase planned date and time or the incentive grant rate α, Processing can proceed to step 206”); determining a next store-visit scheduled day for the customer based on the analyzed tendency of the customer (Page 6, “the computer system uses the incentive presentation process detailed in the description of FIG. 2F below to use the incentive presentation process calculated in step 206 together with the sales representative's available date and time (scheduled free time). , To the electronic device associated with the customer (the web browser that the customer is using to view the product). The computer system can also send multiple sets of available dates and presentation incentives”); and transmitting the determined store-visit scheduled day to a portable terminal carried by the customer (Page 6, “the computer system uses the incentive presentation process detailed in the description of FIG. 2F below to use the incentive presentation process calculated in step 206 together with the sales representative's available date and time (scheduled free time). , To the electronic device associated with the customer (the web browser that the customer is using to view the product). The computer system can also send multiple sets of available dates and presentation incentives”).
With regards to the limitations “to provide an analyzed tendency of the customer to visit the store at particular times” and “to avoid customer congestion of customers in the store based only on overlap with store-visit scheduled days of other customers”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The specific limitations here are merely intended use, and should Applicant intend for these processes to actual take place, Examiner recommends Applicant explicitly recite active steps of performing the operations as opposed to stating them as intended consequences of active steps.
Regarding claims 2, 11, Takano teaches storing an upper limit value of a number of customers visiting a store within a predetermined period, and determining the store-visit scheduled day to prevent the number of customers from exceeding the upper limit value (Page 6, “The actual store may be one or a plurality of salespersons who can respond to the time zone when the actual store is not crowded with reference to the list of expected congestion status of the actual store”, Page 16, “the incentive provision rate α can be set based on the congestion status of the actual store (for example, the operating status of the sales staff and the number of customers visiting the store)”).
Regarding claims 3, 12, Takano teaches determining another day as the store-visit scheduled day when the number of customers exceeds the upper limit value (Page 6, “The actual store may be one or a plurality of salespersons who can respond to the time zone when the actual store is not crowded with reference to the list of expected congestion status of the actual store”, Page 16, “the incentive provision rate α can be set based on the congestion status of the actual store (for example, the operating status of the sales staff and the number of customers visiting the store)”).
Regarding claims 4, 13, Takano teaches transmitting privilege information granted to the customer for visiting the store on the store-visit scheduled day (Page 6, “the computer system uses the incentive presentation process detailed in the description of FIG. 2F below to use the incentive presentation process calculated in step 206 together with the sales representative's available date and time (scheduled free time). , To the electronic device associated with the customer (the web browser that the customer is using to view the product). The computer system can also send multiple sets of available dates and presentation incentives”).
Regarding claims 5, 14, Takano teaches storing a purchase history of commodities purchased by the customer (Page 10, “the computer system can specify the customer ID in step 262, and the past response date and time of the specified customer ID”, Page 11, “the computer system determines from the purchase record extracted in step 264 whether the frequency with which the customer with the customer ID reaches the actual purchase of the product is low. For example, the computer system searches the following visit time management database (436) for the customer ID to determine whether the customer with the customer ID has a low frequency of actual product purchase. When there is the customer ID in the visit time management database (436), it can be determined by searching whether the customer ID is in the customer database (431) below, for example. The computer system advances the process to step 266 in response to the low frequency of the purchase. On the other hand, the computer system advances the process to step 267 according to the fact that the frequency of the purchase is not low”); extracting a bargain sale commodity for the customer based on the purchase history (Page 6, “the computer system determines, for example, a store planned for sale of the target product (for example, the incentive grant rate α based on the purchase history in the actual store of the customer who intends to purchase the target product, as determined in step 209). Including the reason for the leverage of the store), or by combining the incentive grant rate α based on the planned purchase time zone, the planned purchase date or the weather of the purchase planned date and time or the incentive grant rate α, Processing can proceed to step 206”); generating flier information including information concerning the extracted bargain sale commodity and the store-visit scheduled day, the flier information including times for the customer to visit the store for the bargain sale duration (Page 6, “the computer system uses the incentive presentation process detailed in the description of FIG. 2F below to use the incentive presentation process calculated in step 206 together with the sales representative's available date and time (scheduled free time). , To the electronic device associated with the customer (the web browser that the customer is using to view the product). The computer system can also send multiple sets of available dates and presentation incentives”); and transmitting the information concerning the bargain sale commodity as the privilege information (Page 6, “the computer system uses the incentive presentation process detailed in the description of FIG. 2F below to use the incentive presentation process calculated in step 206 together with the sales representative's available date and time (scheduled free time). , To the electronic device associated with the customer (the web browser that the customer is using to view the product). The computer system can also send multiple sets of available dates and presentation incentives”).
Regarding claim 6, Takano teaches the analyzed tendency is based on a customer purchase history (Page 10, “the computer system can specify the customer ID in step 262, and the past response date and time of the specified customer ID”, Page 11, “the computer system determines from the purchase record extracted in step 264 whether the frequency with which the customer with the customer ID reaches the actual purchase of the product is low. For example, the computer system searches the following visit time management database (436) for the customer ID to determine whether the customer with the customer ID has a low frequency of actual product purchase. When there is the customer ID in the visit time management database (436), it can be determined by searching whether the customer ID is in the customer database (431) below, for example. The computer system advances the process to step 266 in response to the low frequency of the purchase. On the other hand, the computer system advances the process to step 267 according to the fact that the frequency of the purchase is not low”).
Regarding claim 7, Takano teaches a display configured to display information to an operator of the server (Page 4, “A display (106), for example, a liquid crystal display (LCD) can be connected to the bus”).
Regarding claim 8, Takano teaches a store system comprising the server and the portable terminal (Page 3, “The computer can be, for example, a server” “The “electronic device” that can be used in the embodiment of the present invention is used as a user terminal, and is not particularly limited as long as it can execute an arbitrary web browser application”, “a tablet terminal, or a smartphone (for example, Windows (registered trademark), Android (trademark), or iOS (trademark)”).
Regarding claim 10, Takano teaches determining if the customer has a privilege to shop within the store (Page 7, “the electronic device associated with the customer determines whether the customer has selected one of the reservation available date and time and a presentation incentive and has pressed an approval button on the browser”).


Response to Arguments
Applicant argues “At least this feature is more than an abstract idea, but rather provides a tangible benefit to a customer in providing the customer an appropriate store-visit scheduled day. Further, any judicial exception is integrated into a practical application of providing the customer an appropriate store-visit scheduled day…Further, the feature of "transmit[ting] the determined store-visit scheduled day of the customer to a portable terminal carried by the customer" provides an improvement to another technical field, namely the field of providing a customer a scheduled time to visit a store. In  particular the specification on page 4 describes an improvement in reducing customer congestion”.  However, a step of transmitting is merely insignificant extra solution activity.  There is no guarantee that such a transmission will reduce congestion.  Rather, no guarantee can be made as such a step is merely data sending, and there are no steps taken afterwards to ensure a reduction in congestion.  Therefore, the 101 is still relevant and the claims are still indicative of an abstract idea without any indication of significantly more or integration into a practical application.

With regard to the prior art rejections, as stated above, with regards to the limitations “to provide an analyzed tendency of the customer to visit the store at particular times” and “to avoid customer congestion of customers in the store based only on overlap with store-visit scheduled days of other customers”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The specific limitations here are merely intended use, and should Applicant intend for these processes to actual take place, Examiner recommends Applicant explicitly recite active steps of performing the operations as opposed to stating them as intended consequences of active steps.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621